Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 1, 2015

                                       No. 04-15-00544-CV

                                     Juan J. VILLARREAL,
                                             Appellant

                                                 v.

                                       Roberto JIMENEZ,
                                            Appellee

                   From the 218th Judicial District Court, Frio County, Texas
                              Trial Court No. 12-10-00348CVF
                         Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
         Appellant Juan J. Villarreal appeals a final judgment signed June 11, 2015. The clerk’s
record does not include any timely motion that would have extended appellant’s deadline for
filing the notice of appeal. See TEX. R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). Thus, the notice
of appeal was due July 13, 2015 (July 11, 2015, the actual due date, was a Saturday), or a motion
for extension of time to file the notice of appeal was due fifteen days later on July 27, 2015 (July
26, 2015, the actual due date, was a Sunday). See TEX. R. APP. P. 26.1, 26.3. Appellant did not
file a timely notice of appeal or a timely motion for extension of time to file the notice of appeal.
However, on September 1, 2015, appellant filed a notice of appeal.

        After appellant filed his notice of appeal, appellee Roberto Jimenez filed a motion to
dismiss the appeal for want of jurisdiction. Appellee asserts in his motion that the notice of
appeal is untimely. It appears appellee is correct.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 615 (1997) (construing the predecessor to Rule 26). But “once the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.” Id.

       We therefore ORDER appellant to file in this court on or before November 2, 2015, a
written response showing cause why we should not grant appellee’s motion and dismiss the
appeal for want of jurisdiction. If appellant fails to satisfactorily respond within the time
provided, appellee’s motion will be granted and the appeal will be dismissed. See TEX. R. APP.
P. 42.3(a), (c). If a supplemental clerk’s record is required, appellant must ask the trial court
clerk to prepare one and must notify the clerk of this court that such a request was made. All
deadlines in this matter are suspended until further order of the court.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court